ACCEPTED
                                                                                  01-14-00814-CR
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                            2/10/2015 10:13:16 AM
                                                                              CHRISTOPHER PRINE
                                                                                           CLERK

                                o1—14—oo814-CR
                          NO. 01-14-00814-CR
                         Trial Court No. 1404499
                                         1404499
                                                        FILED IN
                                                 1st COURT OF APPEALS
                         THE COURT OF APPEALS
                     IN THE COURT OF APPEALS
                                                     HOUSTON, TEXAS

             FOR THE
             FOR            SUPREME              2/10/2015 10:13:16 AM
                 THE FIRST SUPREME JUDICIAL DISTRICT
                                                 CHRISTOPHER A. PRINE
                          at Houston, Texas               Clerk



                       ADRIANA TAMEZ,
                       ADRIANA T AMEZ, Appellant
                                    v.
                                    V.

                       STATE
                       S     or T
                        TATE OF TEXAS,
                                  EXAS, Appellee



              MOTION FOR VOLUNTARY
              MOTION FOR           DISMISSAL
                         VOLUNTARY DISMISSAL

TO THE FIRST COURT
TO THE       COURT OF
                   OF APPEALS:
                      APPEALS:

      Appellant, Adriana Tamez, pursuant to Rules 42.2(a) of the Texas

Rule of Appellate Procedure,
                  Procedure, files
                             ﬁles this motion for voluntary dismissal, and

shows:
shows:

                                    I.
                                    1.



      Appellant no longer desires to prosecute the above appeal. In that

regard, appellant hereby withdraws
                         Withdraws her notice of appeal and moves to

                    No other party is
dismiss the appeal. No             is seeking any relief
                                                  relief under this
                                                               this appeal.

Appellant approves of this motion as reflected by his signature appearing
                                     reﬂected by

in the document attached hereto.

      Accordingly, appellant, Adriana Tamez, requests that this
                                                           this appeal be

dismissed.
dismissed.




                                     1
                                       Respectfully submitted,

                                       /s/Timothy A. Hootman
                                       TIMOTHY       HOOTMAN
                                       TIMOTHY A. HOOTMAN
                                       SBN 09965450
                                       SBN
                                       2402 Pease St
                                                 TX 77003
                                       Houston, TX  77003
                                       713.247.9548
                                       713-247-9548
                                       713.583.9523 (fax)
                                                     (fax)
                                       E-mail:
                                       E-mail: thootman2000@yahoo.com
                                       ATTORNEY     APPELLANT, ADRIANA
                                                FOR APPELLANT,
                                       ATTORNEY FOR            ADRIANA
                                       TAMEZ
                                       T AMEZ

                                  OF SERVICE
                      CERTIFICATE OF
                      CERTIFICATE    SERVICE
      II hereby certify
                certify that,
                        that, in accordance with Rule 9.5
                                                      9.5 of the Texas Rules

of Appellate Procedure, II have served the forgoing document upon the

following attorneys by personal mail, commercial delivery service, fax, or
                                                          service, fax,

electronic service:
           service:

             Alan Curry
             Harris County DA’s Office
                                   Ofﬁce
             1201 Franklin, 6th Fl
                            6th
                      TX 77002
             Houston, TX
Dated:
Dated: February 10,
                10, 2015

                                       /s/Timothy
                                       /s/Timothv A. Hootman
                                       TIMOTHY      HOOTMAN
                                       TIMOTHY A. HOOTMAN




                                      2